
	
		III
		110th CONGRESS
		2d Session
		S. RES. 500
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Kennedy (for himself
			 and Mr. Bayh) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Honoring military children during
		  National Month of the Military Child.
	
	
		Whereas more than 2,000,000 men and women are
			 demonstrating their courage and commitment to freedom by serving in the Armed
			 Forces of the United States;
		Whereas 46 percent of members of the Armed Forces, when
			 deployed away from their permanent duty stations, leave families with children
			 behind;
		Whereas no one feels the effect of deployments more than
			 the children of deployed members of the Armed Forces;
		Whereas, as of March 2007, approximately 2,108 children
			 had lost a parent serving in Operation Iraqi Freedom and Operation Enduring
			 Freedom;
		Whereas the daily struggles and personal sacrifices of
			 children of members of the Armed Forces too often go unnoticed;
		Whereas the children of members of the Armed Forces are a
			 source of pride and honor to the people of the United States and it is fitting
			 that the Nation recognize their contributions and celebrate their
			 spirit;
		Whereas the National Month of the Military
			 Child, observed in April each year, recognizes military children for
			 their sacrifices and contributes to demonstrating the Nation’s unconditional
			 support for members of the Armed Forces;
		Whereas, in addition to Department of Defense programs to
			 support military families and military children, various programs and campaigns
			 have been established in the private sector to honor, support, and thank
			 military children by fostering awareness and appreciation for the sacrifices
			 and the challenges they face; and
		Whereas a month-long salute to military children will
			 encourage support for those organizations and campaigns established to provide
			 direct support for military children and families: Now, therefore, be it
		
	
		That the Senate—
			(1)joins the
			 Secretary of Defense in honoring the children of members of the Armed Forces
			 and recognizes that those children also share in the burden of protecting the
			 Nation;
			(2)urges the people
			 of the United States to join with the military community in observing the
			 National Month of the Military Child with appropriate ceremonies
			 and activities that honor, support, and thank military children; and
			(3)recognizes with
			 great appreciation the contributions made by private-sector organizations that
			 provide resources and assistance to military families and the communities that
			 support them.
			
